Exhibit 10.1

 

LOGO [g643305page18.jpg]

November 15, 2018

Spero Therapeutics, Inc.

675 Massachusetts Avenue, 14th Floor

Cambridge, Massachusetts 02139

Attn: Joel Sendek, Chief Financial Officer and Treasurer

 

  Re:

3(a)(9) Exchange Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) confirms the agreement of Spero
Therapeutics, Inc. (the “Company”) and the holders of the Common Stock listed on
Schedule I attached hereto (the “Stockholders”), pursuant to which the
Stockholders have agreed to exchange an aggregate of 1,000,000 shares (the
“Shares”) of Common Stock, par value $0.001 per share, of the Company (the
“Common Stock”) beneficially owned by the Stockholders in consideration for a
total of 1,000 shares of Series B Preferred Stock of the Company (the “Preferred
Shares”), which shall have the rights, preferences and privileges set forth in
the Certificate of Designation set forth on Exhibit A attached hereto (the
“COD”). The Preferred Shares will be convertible into a total of 1,000,000
shares of Common Stock (subject to adjustment as provided in the COD), subject
to beneficial ownership conversion limitations set forth in the COD.

In consideration of the foregoing, the Company and the Stockholders agree as
follows:

(1) No later than the close of business on the second business day after the
date hereof (the “Closing Date”) and subject to the satisfaction or waiver of
the conditions set forth herein, the Stockholders shall exchange the Shares for
the Preferred Shares (the “Exchange”) in the respective amounts listed on
Schedule I. The Exchange shall be consummated pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”). On the Closing Date:
(a) the Company shall file the COD with the Secretary of State of the State of
Delaware; (b) the Stockholders shall jointly and irrevocably instruct
Computershare Trust Company, N.A. (the “Transfer Agent”) to cancel the direct
registration book-entry statements from the Transfer Agent evidencing the
Shares; and (c) the Company shall irrevocably instruct the Transfer Agent to
issue and deliver to the Stockholders the Preferred Shares in book-entry form,
in the amounts and in the names set forth on Schedule I.

(2) The Company represents and warrants to each Stockholder as follows:

(a) Neither the Company nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations of the U.S. Securities and Exchange Commission (the
“Commission”) promulgated thereunder) for soliciting the Exchange, and the
Stockholders have received no additional consideration for the Shares other than
the Preferred Shares. Assuming the representations and warranties of the
Stockholders contained herein are true and complete, the Exchange will qualify
for the registration exemption contained in Section 3(a)(9) of the Securities
Act.

(b) It has the requisite corporate power and authority and power to enter into
this Agreement and to consummate the Exchange and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.

(c) It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the conversion of the Preferred Shares and the
issuance of the Common Stock issuable upon conversion of the Preferred Shares,
without regard to any beneficial ownership limits.

 



--------------------------------------------------------------------------------

(3) Each Stockholder, as to itself only, represents and warrants to the Company
as follows:

(a) It has the requisite power and authority to enter into this Agreement and
consummate the Exchange and such transactions shall not contravene any
contractual, regulatory, statutory or other obligation or restriction applicable
to such Stockholder.

(b) It is the record and beneficial owner of the aggregate number of shares of
Common Stock and Series A Preferred Stock of the Company (“Series A Preferred
Stock”) set forth opposite its name on Schedule I, which shares constitute all
of the shares of Common Stock and Series A Preferred Stock beneficially owned by
BVF and its affiliates.

(c) It is the record and beneficial owner of, and has valid and marketable title
to, the Shares being exchanged by it pursuant to this Agreement, free and clear
of any lien, pledge, restriction or other encumbrance (other than restrictions
arising pursuant to applicable securities laws), and has the absolute and
unrestricted right, power and capacity to surrender and exchange the Shares
being exchanged by it pursuant to this Agreement, free and clear of any lien,
pledge, restriction or other encumbrance. It is not a party to or bound by, and
the Shares being exchanged by it pursuant to this Agreement are not subject to,
any agreement, understanding or other arrangement (i) granting any option,
warrant or right of first refusal with respect to such Shares to any person,
(ii) restricting its right to surrender and exchange such Shares as contemplated
by this Agreement, or (iii) restricting any other of its rights with respect to
such Shares.

(d) Neither it nor any of its affiliates nor any person acting on behalf of or
for the benefit of any of the forgoing, has paid or given, or agreed to pay or
give, directly or indirectly, any commission or other remuneration (within the
meaning of Section 3(a)(9) of the Securities Act and the rules and regulations
of the Commission promulgated thereunder) for soliciting the Exchange, and the
Stockholders have received no additional consideration for the Shares other than
the Preferred Shares.

(4) This Agreement, and any action or proceeding arising out of or relating to
this Agreement, shall be exclusively governed by the laws of the State of
Delaware. The parties agree that any action brought by either party under or in
relation to this Agreement, including without limitation to interpret or enforce
any provision of this Agreement, shall be brought in, and each party agrees to
and does hereby submit to the jurisdiction and venue of, any state or federal
court located in Delaware.

(5) In the event that any part of this Agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect. In
such an event, the Stockholders and the Company shall endeavor in good faith
negotiations to modify this Agreement so as to affect the original intent of the
parties as closely as possible.

(6) No provision of this Agreement may be amended or modified except upon the
written consent of the Company and each of the Stockholders, and no provision
hereof may be waived other than by a written instrument signed by the party
against whom enforcement of any such waiver is sought.

(7) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

[SIGNATURE PAGE FOLLOWS]

 

 

2



--------------------------------------------------------------------------------

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Common Stockholder: Biotechnology Value Fund, L.P. By: BVF Partners L.P.,
General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President Biotechnology Value Fund II, L.P. By:
BVF Partners L.P., General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President Biotechnology Value Trading Fund OS,
L.P. By: BVF Partners OS, Ltd., General Partner By: BVF Partners L.P., Sole
Member By:  

BVF, Inc. General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

MSI BVF SPV LLC

By: BVF Partners L.P., Investment Advisor By:  

BVF, Inc. General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

[Signature Page to 3(a)(9) Exchange Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed to:

Spero Therapeutics, Inc.

 

By:  

/s/ Ankit Mahadevia, M.D.

Name:   Ankit Mahadevia, M.D. Title:   President and Chief Executive Officer

[Signature Page to 3(a)(9) Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder

   Shares of
Common
Stock
Beneficially
Owned      Shares of
Series A
Preferred
Stock
Beneficially
Owned      Shares of
Common Stock
to be Exchanged      Shares of
Series B
Preferred
Stock
to be Received  

Biotechnology Value Fund, L.P.

     863,142        1,016        493,000        493  

Biotechnology Value Fund II, L.P.

     629,115        823        385,000        385  

Biotechnology Value Trading Fund OS, L.P.

     120,345        168        60,000        60  

Investment 10, LLC

     —          87        —          —    

MSI BVF SPV LLC

     113,988        126        62,000        62     

 

 

    

 

 

    

 

 

    

 

 

 

Total

     1,726,590        2,220        1,000,000        1,000  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION